Mathews, J.,
delivered the opinion of the court.
This is a suit brought, by the holder of a negotiable note, against the endorsers. They denied their signatures, and allege them to have been counterfeited. The court below, after hearing the testimony introduced, gave judgement for the plaintiff, from which the defendants appealed.
The case presents no question, except one of fact; and, after a careful examination of the testimony, we have come to the same conclusion, on which the judge a quo based his judgement. There are, however, circumstances detailed in the evidence, which induce us not to award the damages claimed by the appellee, in his answer on the appeal.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed with costs.